UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-4215



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DANNIE MURPHY,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Florence.   C. Weston Houck, Senior District
Judge. (CR-03-474)


Submitted:   January 9, 2006                 Decided:   March 3, 2006


Before MICHAEL, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Andrew R. Mackenzie, BARRETT MACKENZIE, L.L.C., Greenville, South
Carolina, for Appellant.     Alfred William Walker Bethea, Jr.,
Assistant United States Attorney, Florence, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Dannie Murphy appeals his conviction and sentence imposed

after he pled guilty to conspiracy to distribute and possess with

intent to distribute 50 grams or more of cocaine base or crack

cocaine and 5 kilograms of cocaine, in violation of 18 U.S.C.

§§ 841(b)(1)(A), 846 (2000).    On appeal, Murphy’s counsel filed a

brief under Anders v. California, 386 U.S. 738, 744 (1967), stating

there were no meritorious issues, but raising the issue of whether

the district court erred in using a prior conviction to increase

the mandatory statutory minimum sentence under § 841(b)(1)(A).

Murphy filed a pro se supplemental brief alleging ineffective

assistance of counsel.    We affirm.

          The prior predicate conviction for distribution of crack

cocaine, although occurring during the course of an 18-year long

conspiracy, was properly used to enhance the mandatory statutory

minimum sentence.    United States v. Martino, 294 F.3d 346, 350-51

(2d Cir. 2002);     United States v. Hughes, 924 F.2d 1354, 1361-62

(6th Cir. 1991).

          Murphy contends counsel was ineffective on a number of

counts.   The proper proceeding in which to pursue an ineffective

assistance of counsel claim is not a direct appeal but a collateral

proceeding under 18 U.S.C. § 2255 (2000).         United States v.

DeFusco, 949 F.2d 114, 120 (4th Cir. 1991).   We will entertain such

a claim on direct appeal only if it “conclusively appears” from the


                                - 2 -
record that the defendant’s counsel was ineffective.          United

States v. Russell, 221 F.3d 615, 619 n.5 (4th Cir. 2000).    Because

the record is incomplete in this regard, the claim will not be

reviewed.

            As required by Anders, we have reviewed the entire record

and have found no meritorious issues for appeal.        We therefore

affirm Murphy’s convictions and sentence.       This court requires

counsel inform his client, in writing, of his right to petition the

Supreme Court of the United States for further review.        If the

client requests that a petition be filed, but counsel believes such

a petition would be frivolous, then counsel may move in this court

for leave to withdraw from representation. Counsel’s motion must

state that a copy thereof was served on the client.      We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                            AFFIRMED




                                - 3 -